Per Curiam.
Where one acquires an estate by devise or descent from his father, and dies seised of it, and his next of kin on his father’s side are uncles and aunts, our intestate law of 1833, §§ 7, 8, 9, makes no distinction between whole and half blood, among such uncles and aunts. It is enough for inheritance, that they are “of the blood of the ancestor of the intestate.” It is different where brothers and sisters inherit from each other; for then the whole bloods are preferred: §§ 4, 6.
This cause was decided agreeably to this expression of the law, and several previous cases demonstrate that it was rightly decided : 5 Whart. 477. If we should go back to the grandfather, from whom the estate came, 6 W. & S. 261, 8 State R. 37, to trace the inheritable blood (which the act does not seem to contemplate), the case becomes still more plain; for, counting from him, all the claimants are “ of the whole blood.”
Judgment affirmed.